Case 1:18-cv-03432-JMC Document 9-1 Filed 11/14/18 Page 1 of 15

EXHIBIT A
 
 
         

Case 4:18-0v-08432-IMC Document 9-4. Filed 11/14/18 Page 4 of 15

  

graph 2herein and |

 

Dismissal (as defined below

Ot the
shares. that os |

| LA AIN T TPE,

 
 
I have, reserved from it

stock a number of shates of Common Stock at least equal to thé number of share

7 issned pursuant to:

respective affiliates, that has not already been obtained;

thout Timitation, the Company. hereby w

 
Case 1 118-ov-0

 
Company and enforceable regardles

_... the ownership interests of ott

 

 
 
EE (which

2 with respect to any. Voting securi

 
"Case t:te-cv.094

 
_.  Agrééments-mad

Conflicts of laws thereof, Any action brought to enforce, or otherwise arising ou

 
“sonrier, with a

7 it cavh ¢ case, , addressed to
a (or at-such other addresses.

 
 

 
